Citation Nr: 1527229	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a waiver of recovery of a debt resulting from an overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $5,315.19.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 2005 to October 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Committee on Waivers and Compromises (Committee) from the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York.


FINDINGS OF FACT

1. Overpayment in the amount of $5,315.19 resulted from the actions of the Veteran by her failure to complete her program of education for which the advancement was intended; there was no fault on the part of VA.
 
2. The recovery of the VA benefits would not nullify the objective for which benefits were intended.
 
3. The Veteran did not change her position to her detriment, and there was no reliance on these VA benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.
 
4. The waiver of the debt would involve unjust enrichment to the Veteran, inasmuch as she accepted benefits to which she was not entitled.
 
5. Undue financial hardship has been demonstrated; thus, recovery of the full amount of the debt may deprive the Veteran of the basic necessities of life.  However, repayment of a portion of the debt-specifically, $2,305.19 - would not deprive the Veteran of the basic necessities of life.




CONCLUSIONS OF LAW

1. An overpayment of VA educational assistance benefits in the calculated amount of $5,315.19 was not due to fraud, misrepresentation, or bad faith on the part of the Veteran; however, recovery of a portion of the overpayment of VA non-service-connected pension benefits, in the amount of $2,305.19, would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).
 
2. The recovery of a portion of the $5,315.19 overpayment of non-service-connected pension benefits, in the amount of $3,010.00, would be against equity and good conscience and, therefore, may be waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, the United States Court of Appeals for Veterans Claims (CAVC) has consistently held that VA's duties to notify and assist do not apply to waiver claims; therefore, no further discussion is warranted herein.  See Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007); see also Barger v. Principi, 16 Vet. App. 132 (2002).

II. Validity of Debt

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A.         § 5302 (West 2014); 38 C.F.R. § 1.962 (2014).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2014).

The Veteran received Chapter 33 Post 9/11 GI Bill educational benefits for a term of enrollment at the Stone Academy West Haven beginning in January 2012.  In November 2011, she was furnished a Certificate of Eligibility by VA for an approved program of education under the Post-9/11 GI Bill, and she was informed that she was entitled to receive 100% of the benefits payable under that program.

Later in November 2011, the RO received an enrollment certification from the school, certifying the Veteran's enrollment in 32.5 credit hours for the period beginning January 9, 2012, and ending February 23, 2013.  The Veteran's award of Chapter 33 educational assistance for that term was later approved by VA.  Her educational assistance award included a housing allowance of $1,923, paid on a monthly basis, and prorated for partial months.  See 38 38 C.F.R. § 21.9640(b)(1). 

On August 24, 2012, the RO received the Veteran's Request for Change of Program or Place of Training, VA Form 22-1995, indicating that due to her chronic migraines and a recent accident, she was unable to finish her program of study and would have to restart the classes of which she missed too many hours.  A September 2012 note indicates that the RO learned that the Veteran had withdrawn from the term on August 17, 2012 and would not be returning.

In September 2012, the school processed the withdrawal, which resulted in the creation of an overpayment in the amount of $5,315.19.  This amount represented the housing allowance and tuition she had been paid for that term.  Educational assistance, including housing allowance, will paid for pursuit, during a certified enrollment period, towards the objective of an approved program of education.  See 38 U.S.C.A. § 3313; 38 C.F.R. §§ 21.9510, 21.9620.

The Board notes that on January 22, 2013, the Veteran was informed that $2,305.19 was deducted from her monthly housing allowance to repay a tuition and fees overpayment.  She was further notified that the school returned her tuition payment of $2,139.00.  Because the tuition and fee debt for $2,305.19 had been withheld from the Veteran's subsequent benefit payments, the entire amount of $2,139.00 was refunded directly to her at that time.  Regardless, the Veteran's total amount of debt resulting from the overpayment of educational assistance benefits is $5,315.19.
Since the Veteran withdrew from all classes, she was not entitled to educational assistance, including the housing allowance, for the remaining term.  Thus, she received a total of $5,315.19 of VA educational assistance, to include housing allowance, for a period during which she was not enrolled in school.

In this case, the manner in which VA calculated the overpayment debt is not in dispute.  In calculating an overpayment amount for an individual who does not complete one or more courses in the certified period of enrollment for which he or she received payment, and who does not substantiate mitigating circumstances for not completing such course or courses, VA will establish an overpayment equal to the amount of educational assistance paid for the course or courses not completed during the certified period of enrollment.  38 C.F.R. § 21.9695(4)(i) (2014).

Rather, the Veteran appears to assert that the debt is due to mitigating circumstances whereby she alleges that she had to withdraw from enrollment due to health concerns and an unforeseen automobile accident.

Specifically, VA regulation provides examples of mitigating circumstances, which include but are not limited to: (1) an illness or mental illness of the individual; (2) an illness or death in the individual's family; (3) an unavoidable change in the individual's conditions of employment; (4) an unavoidable geographical transfer resulting from the individual's employment; (5) immediate family or financial obligations beyond the control of the individual that require him or her to suspend pursuit of the program of education to obtain employment; (6) discontinuance of the course by the educational institution; (7) unanticipated active duty for training; or (8) unanticipated difficulties in caring for the individual's child or children.  See 38 C.F.R. § 21.9505 (2014).

Importantly, in considering the examples of mitigating circumstances listed above, the Board acknowledges a March 2014 statement by the Veteran's representative on her behalf wherein it was stated that the Veteran was in a car accident which led to her missing classes and being disenrolled from school.  The Veteran's representative further indicated that this, coupled with her severe service-connected migraine headaches, made it impossible to complete that semester of school.  While the Board is understanding and sympathetic to the situation as reported by the Veteran's representative, the Board finds that this particular issue is not the type of mitigating circumstance contemplated by the regulation.  Therefore, it does not rise to the level of a mitigating circumstance. 

In sum, because the Veteran withdrew from her enrolled courses without mitigating circumstances, and there is no dispute as to the actual amounts in question, an overpayment in education benefits in the amount of $5,315.19 was properly created.

III. Waiver of Overpayment

The law provides that there shall be no recovery of overpayments of any benefits under any of the laws administered by the Secretary of VA, whenever it is determined that recovery would be against equity and good conscience, if application for relief is made within 180 days of notification.  38 U.S.C.A. 
§ 5302(a).  The standard "equity and good conscience" will be applied when the facts and circumstances in a case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2014).  The decision reached should not be unduly favorable or adverse to either side.  Id.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  Id.  In making this determination, consideration will be given to the following elements: fault of the debtor, balancing of faults, undue hardship, defeat the purpose, unjust enrichment, and changing position to one's detriment.  Id.  If there is any indication of fraud, misrepresentation, or bad faith, waiver of a debt is precluded.  38 C.F.R. § 1.965(b).

In evaluating whether equity and good conscience necessitates a favorable waiver decision, the Board must consider all the specifically enumerated elements applicable to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. App. 171 (1997).  When, in fully weighing and balancing each equitable factor, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the Veteran the benefit of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

If there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965(b).  As an initial matter, the Board finds that the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question; thus, there is no statutory bar to waiver of recovery of the overpayment in this case.

As indicated above, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the six elements enumerated above.  See 38 C.F.R. § 1.965(a); see also Cullen v. Brown, 5 Vet. App. 510 (1993) (when determining  whether recovery is against equity and good conscience, the Board must analyze all six factors).

The definition of fault is "the commission or omission of an act that directly results in the creation of the debt."  Veterans Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the appellant had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the appellant's actions were those expected of a person exercising a high degree of care, with due regard for the appellant's contractual responsibility to the Government.  The age, financial experience, and education of the appellant should also be considered in these determinations.  A person who is a recipient of VA benefits must notify VA of all circumstances that will affect his entitlement to receive the benefit being paid.  Here, there is no evidence that the Veteran willfully disregarded information supplied by VA concerning the effect of failing to report all sources and amounts of income and the requirement that he report such incomes.
However, although this may lead to a conclusion that bad faith did not exist, it does not absolve the Veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (professed ignorance of the controlling regulation or the failure to read relevant notices does not alleviate fault).  Even if the Veteran did not read the instructions from VA, persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S. Ct. 1, 3; 92 L. Ed. 10 (1947).

In this case, the Board finds that the responsibility in the creation of the overpayment of benefits rests entirely with the Veteran, as it was due to her failure to complete her program of education for which the advancement was intended.  This point is not in contention.

The Board has also considered whether recovery of the overpayment would defeat the purpose for which the benefits are intended.  In this case, the purpose would not be defeated as the Veteran did not attend courses for the semester in question and the payments for housing allowance were supplementary to her education.    

The Board also has considered the factor of whether the Veteran's reliance on the additional benefit caused her to change her position to her detriment.  However, there is no evidence of record indicating that receipt of the benefits otherwise caused her to relinquish a valuable right or to incur additional legal obligation.

The Board further finds that failure to make restitution of the overpayment would result in unjust enrichment to the Veteran.  In effect, a waiver of this overpayment would allow the Veteran to realize a gain (receipt of benefits paid to which she was not entitled).  In this regard, the Board points out that the Veteran received an advance payment for assistance to which she was not entitled when she withdrew of school.  The Veteran received from VA an advance payment in the sum of $5,315.19 for education, which she was aware she would have to pay back if she did not complete school.  The Veteran would be unjustly enriched by waiver of the overpayment in this case.
Finally, with respect to undue hardship, the Board notes that the Veteran submitted a Financial Status Report in August 2013.  At that time, she reported that she and her husband had a monthly net income of $2,137.00.  The monthly expenses were reported to be $3,289.00, exceeding their monthly income by $1,152.00.  The Board thus finds that to require full repayment would likely impose an undue financial burden upon the Veteran. 

Pursuant to the above evaluation, and based on consideration of the factors set forth above concerning equity and good conscience, including the Veteran's sole fault in the creation of the indebtedness; the fact that she was unjustly enriched via the overpayment from VA; the fact that the purpose of the intended benefit would not be defeated by recovery of the debt; and the fact that any reliance did not cause her to change her position to her detriment, the Board concludes that a total waiver of collection of the overpayment of VA benefits is not warranted.

However, despite the facts that the Veteran was solely at fault in the creation of the debt, that recovery of the overpayment would not defeat the objective of the program, and that a waiver of recovery of the overpayment would result in the Veteran's unjust enrichment, it is the Board's judgment that the circumstances in this case, specifically the Veteran's financial situation, indicate a need for reasonableness and moderation in the exercise of the Government's right to collect the debt charged to her.  In so finding, the Board looks in particular to the financial hardship outlined by the Veteran in her August 2013 Financial Status Report, as discussed above.  In that report, the Veteran stated that her monthly expenses exceeded her monthly income by nearly $1,200.00.  Thus, the Board concludes that recovery of the full amount of the overpayment, $5,315.19, would be against equity and good conscience.  However, the Board finds that the Veteran should be required to repay a portion of the debt.  38 C.F.R. §§ 1.963, 1.965 (2014).  Therefore, the Board finds that waiver of recovery of the overpayment of educational benefits in the amount of $3,010.00 is in order; the Board further finds that waiver of the remaining overpayment, in the amount of $2,305.19, is denied.  38 U.S.C.A.            § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).  In so finding, the Board notes that partial waiver such as the one granted here has been found to be within the Board's discretion.  See Jordan v. Brown, 10 Vet. App. 171 (1997); Smith v. Derwinski, 1 Vet. App. 267 (1991).


ORDER

Entitlement to a waiver of recovery of a debt resulting from an overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits, in the amount of $3,010.00, is granted.

Waiver of recovery of $2,305.19 of an overpayment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


